Citation Nr: 1212152	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  10-17 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to April 3, 2009 for a grant of a 40 percent evaluation for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from August 1946 to June 1949 and from September 1950 to December 1951.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran perfected an appeal of the evaluation assigned in the October 2006 rating decision granting service connection.  But in April 2009, he withdrew that appeal after an April 2009 rating decision assigned a 40 percent evaluation.  In May 2009, however, the Veteran filed a notice of disagreement regarding the effective date of that evaluation, and eventually perfected his appeal.  Accordingly, the issue is as characterized above.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to attempt to obtain information from the Veteran's private audiologist.  

Generally, the effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) (2011).  An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Under these circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(0)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).  Thus, the date of entitlement to an increased evaluation is of paramount importance in determining the effective date of that evaluation.

For evaluating bilateral hearing loss, the severity is determined by comparisons of audiometric test results, including speech discrimination tests and average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz, with specific criteria.  38 C.F.R. §§ 4.85, 4.86 (2011).  A hearing impairment examination must be conducted by a state-licensed audiologist, include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, and are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85. 

Where a private examination report reasonably appears to contain information necessary to properly decide a claim but is unclear or not suitable for rating purposes, and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  Savage v. Shinseki, 24 Vet. App. 259, 269 (2011).  Such a duty is limited "to those instances in which the missing information is relevant, factual, and objective - that is, not a matter of opinion - and where the missing evidence bears greatly on the probative value of the private examination report."  Savage, 24 Vet. App. at 269.

Here, the Veteran was afforded a VA audiological evaluation in January 2006.  That evaluation resulted in a noncompensable evaluation.  An April 2009 VA audiological evaluation provided the basis for a 40 percent evaluation, as of the date of that examination.  But the Veteran submitted a private audiogram dated in February 2008.  The testing results were charted, but not expressly listed, and it is unclear whether the speech discrimination test used was the Maryland CNC test.  The results, however, appear to entitle the Veteran to a compensable evaluation earlier than April 2009.  Accordingly, remand is required to attempt to obtain clarification.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After receiving appropriate authorization for the release of information from the Veteran, attempt to clarify whether the February 2008 audiological evaluation used the Maryland CNC Test when evaluating the Veteran's speech discrimination ability.  Also request that the examiner provide the numeric results of the audiometric testing at the 1,000, 2,000, 3,000, and 4,000 Hertz levels.  All attempts to clarify whether the Maryland CNC Test was used should be documented and associated with the record.  Explain to the Veteran that any prior authorization for the release of information or records has expired and that he must submit a new form authorizing VA to obtain records or information.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



